COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Stephanie Allen, Mark Allen, as Individuals, and Absolute Life
                          Wellness Center, Inc. as Texas Professional Services Corporation, on
                          behalf of themselves and for All Other Similarly Situated v. United
                          Services Automobile Association, USAA Casualty Insurance
                          Company, USAA General Indemnity Company, Garrison Property
                          And Casualty Insurance Company, and USAA County Mutual
                          Insurance

Appellate case number:    01-20-00305-CV

Trial court case number: D-1-GN-17-000155

Trial court:              345th District Court of Travis County

        Appellees, United Services Automobile Association, USAA Casualty Insurance
Company, USAA General Indemnity Company, Garrison Property and Casualty Insurance
Company, and USAA County Mutual Insurance, have filed an unopposed motion to strike the
original record on appeal. Appellees’ motion is granted.
        We strike the clerk’s record on file and order the parties to coordinate with the Travis
County district clerk to file a new clerk’s record within 30 days of the date of this order. The new
clerk’s record must (1) comply with the procedure for sealing court records set forth in Texas
Rule of Civil Procedure 76a, and (2) segregate between the sealed and unsealed portions of the
record.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss____________
                              Acting individually


Date: May 5, 2020